Citation Nr: 0334687	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a prisoner of war (POW) for 
purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.  


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had pre-war service September 1941 to December 
1941, he was beleaguered from December 1941 to April 1942 and 
he had regular Philippine Army service from November 1945 to 
April 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Manila, the Republic of the Philippines, which determined 
that the veteran was not a POW for VA purposes.  


FINDINGS OF FACT

1.  The service department has certified that the veteran had 
recognized pre-war service from September 1, 1941 to December 
7, 1941; he was beleaguered from December 8, 1941 to April 8, 
1942; he was missing on April 9, 1942; he had no casualty 
status from April 10, 1942 to August 15, 1945; he was absent 
without leave (AWOL) from August 16 to November 14, 1945; his 
status under the MPA was terminated on November 14, 1945; and 
he had regular Philippine Army service from November 15, 1945 
to April 26, 1946.

2.  The veteran's recognized active service does not include 
status as a POW, and there is no reasonable basis to question 
the finding of the service department that the veteran was 
not a POW.  


CONCLUSION OF LAW

The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. §§ 3.1(y), 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in correspondence from 
the RO dated in October 2001.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Board must identify documents which establish compliance 
with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.  

In the present case, the October 2001 correspondence advised 
the appellant to submit any supportive documentation within 
60 days, rather than one year.  However, inasmuch as well 
over a year has passed since then, and the veteran has 
submitted additional evidence since that time, the provisions 
of the Federal Circuit's decision in PVA, supra, have been 
fulfilled.  Therefore, and for the reasons discussed above, 
the Board finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will discontinue providing assistance in obtaining evidence 
for a claim if the evidence obtained indicates that there is 
no reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R § 3.159(d)).  

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Discussion

As explained in the Introduction, the issue currently before 
the Board is entitlement to recognition as a former POW for 
VA purposes.  The veteran essentially contends that he was 
interned as a POW and that he should be entitled to VA 
benefits under the status of a former POW.

The initial question that must be resolved in the present 
matter is whether the record has established that the veteran 
had status as a former POW as defined by statutes and 
regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  
See also 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  
Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW.  See, e.g., Former POW Benefits Act of 1981, Pub. L. No. 
97-37 (1981), Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41 (2003).  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1(y), however, VA is 
not required to follow the service department's findings that 
the veteran was not a POW.  See VAOPGCPREC 14-94.  VA may 
utilize other evidence to establish the conclusion of a 
Philippine military veteran's period of service under 38 
C.F.R. § 3.41(b) (2003).  If the appropriate evidence is not 
submitted, the claim fails due to the absence of legal merit 
or lack of entitlement under the law and, as such, must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In March 1946 the veteran submitted an Affidavit for 
Philippine Army Personnel in which he certified that he was 
called to active duty on August 28, 1941 and that he was 
inducted into the United States Army Forces for the Far East 
(USAFFE) in September 1941.  He reported that he 
surrendered/escaped from April 10 to 11, 1942; that he was 
unemployed from April 12, 1942 to February 24, 1943; that he 
surrendered/released from February 25, 1943 to June 25, 1943; 
and that he farmed from June 26, 1943 to March 9, 1945.  The 
veteran further certified that he was with H Company, 2nd 
Battalion, 11th Infantry from March 10, 1945 to November 14, 
1945; he was processed by the PAPC on November 15, 1945; he 
served with E Company, 2nd Battalion, 22nd Infantry from 
November 16, 1945 to March 12, 1945; and that he was 
processed by RPD on March 13, 1946.  

In his remarks the veteran stated that from April 12, 1942 to 
June 1943, "while with the 'Death March'" he escaped to his 
parents' home where he remained until he surrendered again 
because he was being spied upon.  He indicated that he was 
released from the concentration camp on June 26, 1943 and 
that thereafter he returned to his father's farm.  In March 
1945 the veteran contends that he joined the guerillas and 
was assigned to H Company.  

In support of his claim, the veteran has submitted affidavits 
from B. Guzman and E. Viernes.  Both B. Guzman and E. Viernes 
certified that the veteran was a POW with them in Bongabong, 
Nueva Ecija.  The veteran also submitted copies of 
correspondence between him and the Philippine National Red 
Cross, which indicated that he was entitled to Japanese 
compensation as a living POW.  

In January 1987 and January 2001 the veteran submitted a 
Former POW Medical History (VA Form 10-0048) on which he 
reported that he was a POW from January to June 1943 at the 
Bongabon(g) Concentration Camp in Bongabon(g), Neuva Ecija.  
He indicated that he was captured in a group of 50 or more 
and the group remained intact during captivity.  He estimated 
that everyone in the group survived captivity. While in 
captivity, he performed construction work.  He reported that 
his worst experience as a captive was witnessing the 
torturing of his comrades on the "historical death march."

The veteran submitted a photocopy of a document from the 
Armed Forces of the Philippines that indicated that he 
completed four years of service from August 1941 to November 
1945.  However, the certificate does not establish that the 
Japanese Government incarcerated him as a POW.  Another 
Philippine government document dated in October 1986 shows 
the appellant in no casualty status from April 1942 to March 
1945.

The Board notes that it has carefully considered the evidence 
the veteran has submitted to support his claim that he was a 
former POW.  However, the Board must adhere to established 
laws and regulations in its determinations.

A review of the record reveals that the service department 
verified that the veteran rendered honorable service as a 
Private with the D Company, 11th Infantry, 11th Division, in 
service of the USAFFE.  In addition, he had pre-war service 
from September to December 1941; his status was beleaguered 
from December 1941 to April 1942.  His status was missing on 
April 9, 1942, and he had no casualty service from April 10, 
1942 to August 15, 1945.  The veteran was absent without 
leave from August 16, 1945 to November 14, 1945.  His status 
under MPA was terminated on November 14, 1945 and from 
November 15, 1945 to April 26, 1946 he had Regular Philippine 
Army service.  The service department did not certify any POW 
status for the veteran.  The VA is bound by the service 
department's certification as to a claimant's military 
service.  See Duro, supra; see 38 C.F.R. §§ 3.1(y)(1), 3.203.  
The veteran had no other verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  As shown above, 
the veteran has alleged detention as a POW from January to 
April 1943.  The only documents supporting his assertion are 
those based on his own statements and the affidavits from two 
persons who claimed to have been POWs with the veteran.  

The evidence proffered by the veteran to substantiate his 
claimed status as a former POW is not sufficient to establish 
that he was a former POW.  While the veteran has certified 
USAFFE status, the service department did not certify any POW 
status.  Moreover, documents from the Philippine Army and 
government do not substantiate his status as a POW.  The 
Board finds that there is no reasonable basis on this record 
to question the service department's findings that the 
veteran does not have the status of a former POW for the 
purpose of entitlement to benefits administered by VA.  
Certainly, the far greater weight of the evidence is against 
a finding that the veteran was a POW for purposes of VA 
benefits.  Consequently, he has no legal entitlement to 
benefits accorded to POWs.


ORDER

Entitlement to POW status for VA purposes is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



